Exhibit 10.1
(WRIGHT LOGO) [g27132g2708800.gif]
EMPLOYMENT AGREEMENT
     This Employment Agreement (“Agreement”), is made and entered into this 4th
day of April, 2011, (the “Effective Date”) by and between Wright Medical
Technology, Inc. (“Company”), a corporation organized and existing under the
laws of the State of Delaware with its principal place of business at 5677
Airline Road, Arlington, Tennessee 38002, and David D. Stevens (“Executive”).
     WHEREAS, the Company desires to employee Executive as its interim President
and Chief Executive Officer to report to the Executive Committee of the
Company’s Board of Directors; and
     WHEREAS, the Company and the Executive desire to set forth the terms and
conditions of Executive’s employment with Company as the interim President and
Chief Executive Officer;
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
in this Agreement, Company and Executive agree as follows:
     1. Definitions. For the purposes of this Agreement, the following
capitalized terms have the meanings set forth below:
          1.1. “Accrued Obligations” means a lump sum amount in cash equal to
the sum of (i) the Executive’s annual base salary through the Date of
Termination to the extent not theretofore paid, (ii) an amount equal to the
value of any accrued and/or untaken vacation, if any, and (iii) reimbursement
for unreimbursed business expenses, if any, properly incurred by the Executive
in the performance of the Executive’s duties in accordance with the policies
established from time to time by the Board.
          1.2. “Affiliate” has the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act.
          1.3. “Compensation Committee” means the compensation committee of the
Board.
          1.4. “Competitive Business” means the manufacturing, supplying,
producing, selling, distributing, marketing or providing for sale of any
product, device or instrument manufactured or sold by the Company or any of its
Affiliates or subsidiaries, in each case as of the Executive’s Date of
Termination or the Expiration Date.
          1.5. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the applicable rulings and regulations thereunder.

 



--------------------------------------------------------------------------------



 



Wright Medical Technology, Inc.   (WRIGHT LOGO) [g27132g2708801.gif] Employment
Agreement — David Stevens   CONFIDENTIAL Page 2   DO NOT COPY

          1.6. “Incentive Compensation Awards” means awards granted under
Incentive Compensation Plans providing the Executive with the opportunity to
earn, on a year-by-year or a multi-year basis, annual and long-term incentive
compensation.
          1.7. “Incentive Compensation Plans” means annual incentive
compensation plans and long-term incentive compensation plans of the Company,
which long-term incentive compensation plans may include plans offering stock
options, restricted stock and other forms of long-term incentive compensation.
          1.8. “Person” has the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in sections 13 and 14 thereof, except that
the term shall not include (i) the Company or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of the stock in the Company, or (v) a person
or group as used in Rule 13d-1(b) promulgated under the Exchange Act.
     2. Employment. The Company hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and conditions herein set forth.
     3. Duties. The Executive is engaged as the interim President and Chief
Executive Officer of the Company and shall report to the Executive Committee of
the Board of Directors of the Company (“Board”) and hereby promises to perform
and discharge well and faithfully the duties which may be assigned to him from
time to time by the Board in connection with the conduct of the Company’s
business.
     4. Extent of Services. The Executive shall devote his time, attention, and
energies to the business of the Company and shall not, without the approval of
the Company, during the term of this Agreement be engaged in any other business
activity, regardless of whether such activity is pursued for gain, profit or
other pecuniary advantage; provided, however, that this requirement shall not be
construed as preventing the Executive from (a) investing his personal assets in
businesses which do not compete with the Company in such form or manner as will
not require any services on the part of the Executive in the operation of the
affairs of the companies in which such investments are made and in which his
participation is solely that of an investor, or (b) purchasing securities in any
corporation engaged in a business competitive to that of the Company whose
securities are regularly traded on the Nasdaq Stock Market, a national or
regional stock exchange, or the over-the-counter market, provided that such
purchase shall not result in his collectively owning beneficially at any one
time one percent (1%) or more of the equity securities of such corporation.
Nothing in this Section 4 shall prevent the Executive from continuing to service
on the Board or the board of directors of any other company or from continuing
his prior business activities for any other company.
     5. Compensation Matters.

 



--------------------------------------------------------------------------------



 



Wright Medical Technology, Inc.   (WRIGHT LOGO) [g27132g2708801.gif] Employment
Agreement — David Stevens   CONFIDENTIAL Page 3   DO NOT COPY

          5.1. Base Salary. For services rendered under this Agreement, the
Company shall pay the Executive a base annualized salary of $610,000 ( “Base
Salary”), which shall be payable (after deduction of applicable payroll taxes)
in accordance with the Company’s customary payroll practices in effect from time
to time.
          5.2. Equity Incentive Plan Awards. The Executive shall receive an
award of 39,400 restricted shares pursuant to the terms of the Company’s 2009
Equity Incentive Plan, as the same may be amended from time to time (“Equity
Plan”), effective as of May 3, 2011. Any such grant of stock options or other
awards under the Equity Plan shall be made in accordance with and subject to the
terms of the Equity Plan and any agreement pursuant to which such stock options
or other awards are granted. The restricted shares will vest 12 months from the
Effective Date.
          5.3. Fringe Benefits. The Executive shall be eligible to receive and
to participate in programs for, such fringe benefits (including, without
limitation, medical insurance and retirement benefits) as the Company may make
available generally to its executive officers from time to time during the term
of this Agreement. The Executive shall be responsible for making any generally
applicable employee contributions required under such fringe benefit programs.
     6. Sick Leave and Vacation. During the term of this Agreement, the
Executive shall be entitled to annual vacation of at least four (4) weeks, or
such greater time period if permitted by Company policy, to be taken at his
discretion in a manner consistent with his obligations to the Company under this
Agreement. The actual dates of such vacation periods shall be agreed upon
through mutual discussions between the Company and the Executive; provided,
however, that the Company shall have the ultimate decision with respect to the
actual vacation dates to be taken by the Executive, which decision shall not be
unreasonable. The purpose of such vacation is to permit personal rest and
relaxation for the Executive and it not intended to be used for Executive’s
ancillary business and public activities such as attendance at conferences,
board meetings or public or charitable event. The Executive also shall be
entitled to sick leave consistent with Company policy.
     7. Expenses. During the term of this Agreement, the Company shall reimburse
the Executive for all reasonable out-of-pocket expenses incurred by the
Executive in connection with the business of the Company and in performance of
his duties under this Agreement and in connection with reasonable travel between
Memphis and Executive’s primary residence in Florida. Expenses shall be
reimbursed upon the Executive’s presentation to the Company of an itemized
accounting of such expenses with reasonable supporting data.
     8. Term. Executive’s employment by the Company under this Agreement shall
commence on the Effective Date and shall expire on the first anniversary of the
Effective Date unless otherwise extended by written agreement or upon the
Company’s employment of a President and Chief Executive Officer, whichever shall
come first in time (the “Expiration Date”). Notwithstanding the foregoing but
subject to Section 10, Company, in its sole and

 



--------------------------------------------------------------------------------



 



Wright Medical Technology, Inc.   (WRIGHT LOGO) [g27132g2708801.gif] Employment
Agreement — David Stevens   CONFIDENTIAL Page 4   DO NOT COPY

absolute discretion, or the Executive may terminate the Executive’s employment
and the Company’s obligations hereunder.
     9. Termination and Effects of Termination.
          9.1. Notice and Date of Termination.
               9.1.1. Notice. Any termination of the Executive’s employment by
the Company or by the Executive prior to the Expiration Date shall be
communicated by a written notice of termination to the other party (the “Notice
of Termination”). Where applicable, the Notice of Termination shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in general terms the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. Any
termination by resignation by Executive shall provide the Company with not less
than four (4) weeks notice.
               9.1.2. Date. The date of the Executive’s termination of
employment with the Company ( “Date of Termination”) shall be determined as
follows:
                    9.1.2.1. If due to Company terminating the Executive’s
employment, either with or without Cause, the Date of Termination shall be the
date specified in the Notice of Termination; if for other than Cause, the Date
of Termination shall not be less than two (2) weeks from the date such Notice of
Termination is given, unless the Company elects to pay the Executive for that
period in lieu of notice. Any such payment in lieu of notice would be in
addition to any payments provided pursuant to Section 9.3
                    9.1.2.2. If due to death, the Date of Termination is the
date of death.
                    9.1.2.3. If due to resignation by the Executive, the Date of
Termination shall be determined by the Company, but shall not be less than four
(4) weeks from the date such Notice of Termination is given.
          9.2. Termination for Cause or Resignation by Executive and Effects
Thereof.
               9.2.1. Termination for Cause. The Company may terminate Executive
for the following reasons: (i) the willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness) as determined by the Board, which failure amounts to an intentional and
extended neglect of the Executive’s duties, (ii) continued, documented poor
performance on the part of the Executive following a reasonably sufficient time
for the Executive to improve, (iii) the determination by the Board, in its sole
discretion, that the Executive has engaged or is about to engage in conduct
materially injurious to the Company, (iv) the determination by the Board, in its
sole discretion, that the Executive has engaged in or is about to engage in
conduct that is materially inconsistent with the Company’s legal and health

 



--------------------------------------------------------------------------------



 



Wright Medical Technology, Inc.   (WRIGHT LOGO) [g27132g2708801.gif] Employment
Agreement — David Stevens   CONFIDENTIAL Page 5   DO NOT COPY

care compliance policies, programs or obligations; (v) the Executive’s
conviction of or entering of a guilty or no contest plea to a felony charge (or
equivalent thereof) in any jurisdiction; and/or (iv) the Executive’s
participation in activities proscribed in Sections 12.1, 12.3, and 12.4 or the
material breach of any other covenants contained herein. (“Cause”). For the
purposes of clause (i) of this definition, no act, or failure to act, on the
Executive’s part shall be deemed to be “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s act, or failure to act, was in the best interests of the Company.
               9.2.2. Effects of Termination for Cause or Resignation by
Executive. If the Executive’s employment shall be terminated for Cause, or if
the Executive resigns employment, the Company will have no further obligations
to the Executive under this Agreement other than the Accrued Obligations. The
Executive shall also be eligible for health and dental coverage as provided for
under COBRA, using the normal COBRA administration process of the Company.
          9.3. Involuntary Termination Other Than for Cause and Effects Thereof.
:
                    9.3.1. Involuntary Termination Other Than for Cause. The
Company can terminate the employment of Executive for any reason other than
Cause subject to the terms of this Agreement.
                    9.3.2. Effects of Involuntary Termination Other Than for
Cause. If the Executive’s employment is terminated for any reason other than for
Cause, the Company will be obligated to continue the Base Salary of Executive
for a period of 8 weeks in addition to the payment of the Accrued Obligations.
The Executive shall also be eligible for health and dental coverage as provided
for under COBRA, using the normal COBRA administration process of the Company.
Payments of Base Salary continuation pursuant to Section 9.3.2 shall be subject
to the Company’s prior receipt of an executed and effective Release that has not
been revoked prior to any payment.
          9.4. Termination due to Death. If the Executive’s employment shall
terminate by reason of death, the Company shall pay the Executive’s estate the
Accrued Obligations. Such payments shall be in addition to those rights and
benefits to which the Executive’s estate may be entitled under the relevant
Company plans or programs.
          9.5. Equity Based Compensation. Notwithstanding any other provision
herein, all equity based Incentive Compensation Awards held by Executive shall
be governed by the terms of the applicable Incentive Compensation Plan and
Incentive Compensation Award agreement and this Agreement shall have no effect
on them.
          9.6. Nonexclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any benefit plan,
program, policy or practice provided by the Company and for which the Executive
may qualify (except with respect to any benefit to which the Executive has
waived the Executive’s rights in writing), including, without

 



--------------------------------------------------------------------------------



 



Wright Medical Technology, Inc.   (WRIGHT LOGO) [g27132g2708801.gif] Employment
Agreement — David Stevens   CONFIDENTIAL Page 6   DO NOT COPY

limitation, any and all indemnification arrangements in favor of the Executive
(whether under agreements or under the Company’s charter documents or
otherwise), and insurance policies covering the Executive, nor shall anything
herein limit or otherwise affect such rights as the Executive may have under any
other contract or agreement entered into after the Effective Date with the
Company. Amounts which are vested benefits or which the Executive is otherwise
entitled to receive under any benefit, plan, policy, practice or program of, or
any contract or agreement entered into with, the Company shall be payable in
accordance with such benefit, plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.
          9.7. Indemnification. At all times during the Executive’s employment
with the Company and thereafter, the Company shall provide the Executive with
indemnification and director and officer insurance insuring the Executive
against insurable events which occur or have occurred while the Executive was a
director or executive officer of the Company, on terms and conditions that are
at least as generous as that then provided to any other current or former
director or executive officer of the Company or any Affiliate.
     10. Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts
(including amounts for damages for breach) payable to the Executive under any of
the provisions of this Agreement, and such amounts shall not be reduced whether
or not the Executive obtains other employment.
     11. Representations. The Executive hereby represents to the Company that
the Executive is legally entitled to enter into this Agreement and to perform
the Executive’s obligations hereunder, and that the Executive has the full
right, power and authority to grant to the Company the rights contemplated in
Section 12.2.
     12. Executive’s Covenants. The Executive hereby agrees to the following:
          12.1. Confidentiality. The Executive recognizes and acknowledges that
the Company’s and its predecessor’s Confidential Information is a valuable,
special and unique asset of the Company’s businesses, access to and knowledge of
which are essential to the performance of the Executive’s duties. Confidential
Information shall include trade secrets and includes information acquired by the
Executive in the course and scope of the Executive’s job with the Company,
including information acquired from third parties, that is (i) not generally
known or disseminated outside the Company (such as nonpublic information),
(ii) is designated or marked by the Company as “confidential” or reasonably
should be considered confidential or proprietary, or (iii) the Company indicates
through its policies, procedures or other instructions should not be disclosed
to anyone outside the Company. Without limiting the foregoing definitions, some
examples of Confidential Information under this Agreement include (a) matters of
a technical nature, such as scientific, trade or engineering secrets,
“know-how”, formulae, secret processes, inventions, and research and development
plans or projects regarding existing and prospective customers, and products and
services, (b) information about costs, profits, markets, sales, customer lists,
customer needs, customer preferences and customer purchasing histories, supplier
lists, internal financial data, personnel evaluations, nonpublic information

 



--------------------------------------------------------------------------------



 



Wright Medical Technology, Inc.   (WRIGHT LOGO) [g27132g2708801.gif] Employment
Agreement — David Stevens   CONFIDENTIAL Page 7   DO NOT COPY

about medical devices or products of the Company (including future plans about
them), information and material provided by third parties in confidence and/or
with nondisclosure restrictions, computer access passwords, and internal market
studies or surveys and (c) any other information or matters of a similar nature.
The Executive shall not, during or after the Executive’s employment by the
Company, in whole or in part, disclose such Confidential Information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, nor shall the Executive make use of any such property for the
Executive’s own purposes or for the benefit of any person firm, corporation,
association or other entity (except the Company) under any circumstances during
or after the Executive’s employment by the Company; provided, however, that
after the Executive’s employment by the Company ceases these restrictions shall
not apply to such Confidential Information, if any, which are then in the public
domain, and provided further that the Executive was not responsible, directly or
indirectly, for such Confidential Information entering the public domain without
the Company’s consent.
          12.2. Inventions. The Executive hereby sells, transfers and assigns to
the Company or to any person or entity designated by the Company all of the
right, title and interest of the Executive in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
material, made or conceived by the Executive, solely or jointly, during the
Executive’s employment by the Company or any of its predecessors which relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under consideration or development by the Company or any of its predecessors,
or which otherwise relate to or pertain to the business, functions or operations
of the Company or any of its predecessors, or which arise from the efforts of
the Executive during the Executive’s employment with the Company or any of its
predecessors. The Executive shall, during and after the Executive’s employment
with the Company, communicate promptly and disclose to the Company, in such form
as the Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements. The Executive
shall, during and after the Executive’s employment by the Company, execute and
deliver to the Company such formal transfers and assignments and such other
papers and documents as may be necessary by the Company to file and prosecute
the patent applications and, as to copyrightable material, to obtain copyright
thereof. Any invention relating to the business of the Company and disclosed by
the Executive within one (1) year after the Executive’s employment with the
Company ceases shall be deemed to fall within the provisions of Section 12.2
unless proved to have been first conceived and made following such termination
or expiration.
          12.3. Non-Solicitation of Employees. The Executive recognizes that the
Executive possesses and will possess confidential information about other
employees of the Company and its Affiliates relating to their education,
experience, skills, abilities, compensation and benefits, and inter-personal
relationships with customer of the Company and its Affiliates. The Executive
recognizes that the information the Executive possesses and will possess about
these other employees is not generally known, is of substantial value to the
Company and its Affiliates in developing their business and in securing and
retaining customers, and has been and will be acquired by the Executive because
of the Executive’s business position with the Company and its Affiliates. The
Executive agrees that at all times during the Executive’s

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 8
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

employment with the Company and for a period equal to the Executive’s Total
Number of Months thereafter, the Executive will not, directly or indirectly,
solicit or recruit any employee of the Company or its Affiliates for the purpose
of being employed by the Executive or by any competitor of the Company or its
Affiliates on whose behalf the Executive is acting as an agent, representative
or employee and that the Executive will not convey such confidential information
or trade secrets about other employees of the Company and its Affiliates to any
other Person; provided, however, that it shall not constitute a solicitation or
recruitment of employment in violation of paragraph to discuss employment
opportunities with any employee of the Company or its Affiliates who has either
first contacted the Executive or regarding whose employment the Executive has
discussed with and received the written approval of the Company’s Vice
President, Human Resources (or, if such position is vacant, the Company’s then
Chief Executive Officer), prior to making such solicitation or recruitment. In
view of the nature of the Executive’s employment with the Company, the Executive
likewise agrees that the Company and its Affiliates would be irreparably harmed
by any such solicitation or recruitment in violation of the terms of this
paragraph and that the Company and its Affiliates shall therefore be entitled to
preliminary and/or permanent injunctive relief prohibiting the Executive from
engaging in any activity or threatened activity in violation of the terms of
this paragraph and to any other relief available to them.
          12.4. Non-Interference and Non-competition. During the Executive’s
employment by the Company and its Affiliates and for a period of 12 months after
such employment ceases, the Executive shall not, directly or indirectly (whether
as an officer, director, owner, employee, partner, or other participant), engage
in any Competitive Business. During this period, the Executive shall not solicit
or entice any agent, supplier, consultant, distributor, contractor, lessors or
lessees of the Company or its Affiliates to make any changes whatsoever in their
current relationships with the Company or its Affiliates, and will not assist
any other Person or entity to interfere with or dispute such relationship. In
view of the nature of the Executive’s employment with the Company, the Executive
likewise agrees that the Company and its Affiliates would be irreparably harmed
by any such interference or competitive actions in violation of the terms of
this paragraph and that the Company and its Affiliates shall therefore be
entitled to preliminary and/or permanent injunctive relief prohibiting the
Executive from engaging in any activity or threatened activity in violation of
the terms of this paragraph and to any other relief available to them.
          12.5. Release. The Executive and the Company agree that if the
Executive’s employment is terminated for any reason other than Cause or death,
the Executive and the Company will execute a release (the “Release”) of all
claims substantially in the form attached hereto as Exhibit A within forty-five
(45) days after the applicable Date of Termination and does not revoke such
Release in accordance to the terms thereof. The Executive recognizes and agrees
that notwithstanding any other section to the contrary, this executed Release is
required to be made prior to any post employment payments of any kind under this
Agreement. Furthermore, in the event that the Executive is covered under the Age
Discrimination in Employment Act (“ADEA”), the Executive agrees to execute the
ADEA Release of all ADEA claims substantially in the form attached hereto as
Exhibit B as provided in the ADEA Release.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 9
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

          12.6. Cooperation with Legal Matters. Executive agrees to cooperate
with the Company and its designated attorneys, representatives and agents in
connection with any actual or threatened judicial, administrative or other legal
or equitable proceeding in which the Company is or may become involved. Upon
reasonable notice, Executive agrees to meet with and provide to the Company or
its designated attorneys, representatives or agents all information and
knowledge Executive may have relating to the subject matter of any such
proceeding. The Company agrees to reimburse Executive for any reasonable costs
incurred by Executive in providing such cooperation.
     13. Specific Remedies for Executive Breach of the Covenants as outlined in
Section 13. Without limiting the legal rights and remedies available to the
Company, in the event of any breach by the Executive of the covenants set forth
in Section 12 above, the following actions may be taken by the Company:
          13.1. The Company’s obligation to make any payment or provide any
benefits to the Executive under of this Agreement (except those covered by
COBRA) shall cease immediately and permanently, which shall not have any impact
whatsoever on the Executive’s continuing obligations under Section 12;
          13.2. The Executive shall repay to the Company, within ten (10) days
after the Executive receives written demand therefore, an amount equal to ninety
percent (90%) of the post employment payments and benefits previously received
by the Executive under this Agreement, plus interest on such amount at an annual
rate equal to the lesser of ten percent (10%) or the maximum non-usurious rate
under applicable law, from the dates on which such payments and benefits were
received to the date of repayment to the Company; and
          13.3. It is the desire and intent of the parties that the provisions
of Section 12 be enforced to the fullest extent permissible under the applicable
laws in each jurisdiction in which enforcement is sought. Accordingly, if any
portion of Section 12 is adjudicated to be invalid or unenforceable, Section 12
shall be deemed curtailed, whether as to time or location, to the minimum extent
required for its validity under applicable law and shall be binding and
enforceable with respect to the Executive as so curtailed, such curtailment to
apply only with respect to the operation of Section 12 in the jurisdiction in
which the such adjudication is made. If a court in any jurisdiction, in
adjudicating the validity of Section 132, imposes any additional terms or
restrictions, then Section 12 shall be deemed amended to incorporate such
additional terms or restrictions.
          13.4. Executive agrees and acknowledges that Executive has received
good and adequate consideration for the covenants set forth in Section 12 in the
form of employment, compensation and benefits separate and independent of any
post employment payments or potential payments in this Agreement.
     14. Potential Impact of Accounting Restatements on Certain Bonuses and
Profits.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 10
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

          14.1. If the Company is required to prepare an accounting restatement
of the Company’s consolidated balance sheet or statement of operations affecting
any reporting period that transpires during the term of this Agreement due to
the material noncompliance of the Company with any financial requirements under
the securities laws, the Company’s Board will be entitled to determine whether
the noncompliance was the result of knowing, intentional, fraudulent or illegal
conduct by the Executive, and if it so determines, to require the Executive to
reimburse the Company for (i) any bonus or other incentive-based or equity-based
compensation received by the Executive from the Company during the term of this
Agreement and (ii) any profits realized from the sale of securities of the
issuer by the Executive during the term of this Agreement.
          14.2. In making the determination whether to seek reimbursement from
Executive, the Board will consider whether any bonus, incentive payment, equity
award, or other compensation has been awarded or received by the Executive
during the term of this Agreement and whether such compensation was based on any
financial results or operating metrics that were satisfied as a result of the
Executive’s knowing, intentional, fraudulent or illegal conduct. The Board has
sole discretion in determining whether the Executive’s conduct has or has not
met the standard of such forfeiture.
          14.3. If the Board determines that forfeiture is appropriate, such
amounts shall be withheld from any future amounts owed to the Executive as
compensation. The Company may also commence legal action to collect such sums as
the Board determines is owed to the Company.
     15. Successors.
          15.1. Assignment by the Executive. This Agreement is personal to the
Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.
          15.2. Successors and Assigns of the Company. This Agreement shall
inure to the benefit of and be binding upon the Company, its successors and
assigns. The Company may not assign this Agreement to any person or entity
(except for a successor described in Section 15.3 below) without the Executive’s
written consent.
          15.3. Assumption. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 11
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

     16. Miscellaneous.
          16.1. Governing Law. This Agreement shall be governed by, construed
under and enforced in accordance with the laws of the State of Tennessee without
regard to conflicts-of-laws principles that would require the application of any
other law. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect.
          16.2. Amendment. This Agreement may not be amended, modified,
repealed, waived, extended or discharged except by an agreement in writing of
both parties. No person, other than pursuant to a resolution of the Board or the
Compensation Committee, shall have authority on behalf of the Company to agree
to amend, modify, repeal, waive, extend or discharge any provision of this
Agreement or anything in reference thereto.
          16.3. Assignment. This Agreement may be assigned, without the consent
of the Executive, by the Company to any person, partnership, corporation, and
association or other entity which has purchased all or substantially all the
assets of the Company, provided that such assignee assumes all the liabilities
of the Company hereunder.
          16.4. Insurance. The Company may, at its election and for its benefit,
insure the Executive against accidental loss or death, and the Executive shall
submit to such physical examination and supply such information to the insurance
company as may be required in connection therewith; provided, however, that no
detailed information concerning the Executive’s physical examination will be
provided to the Company or made available to the Company by the insurance
company.
          16.5. Waiver of Breach. A waiver by the Company or the Executive of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach of the other party.
          16.6. Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
          16.7. Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient in writing and if sent by certified mail or
express delivery to the Executive at 10047 French Springs Road, Lakeland, TN
38002, or to the Company at Wright Medical Technology, Inc., Attention: General
Counsel, 5677 Airline Road, Arlington, Tennessee 38002, or to such other address
as either party shall notify the other. Notices and communications shall be
effective when actually received by the addressee.
          16.8. Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 12
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

          16.9. Entire Agreement. This Agreement contains the entire agreement
of the parties with respect to the subject matter referred to herein and
supersedes any and all prior negotiations, understandings, arrangements, letters
of intent, and agreements, whether written or oral, between the Executive and
the Company and its Affiliates, or any of its or their directors, officers,
employees or representatives with respect thereto.
          16.10. No Right of Employment. Nothing in this Agreement shall be
construed as giving the Executive any right to be retained in the employ of the
Company or shall interfere in any way with the right of the Company to terminate
the Executive’s employment at any time, with or without Cause.
          16.11. Unfunded Obligation. The obligations under this Agreement shall
be unfunded. Benefits payable under this Agreement shall be paid from the
general assets of the Company. The Company shall have no obligation to establish
any fund or to set aside any assets to provide benefits under this Agreement.
          16.12. Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to
the contrary, if the Company determines, in its good faith judgment, that any
provision of this Agreement is likely to be interpreted as a personal loan
prohibited by the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated there under (the “Act”), then such provision shall be modified as
necessary or appropriate so as to not violate the Act; and if this cannot be
accomplished, then the Company shall use its best efforts to provide the
Executive with similar, but lawful, substitute benefit(s) at a cost to the
Company not to significantly exceed the amount the Company would have otherwise
paid to provide such benefit(s) to the Executive. In addition, if the Executive
is required to forfeit or to make any repayment of any compensation or
benefit(s) to the Company under the Act or any other law, such forfeiture or
repayment shall not constitute Good Reason.
          16.13. Attorneys’ Fees. Should either party file any action to enforce
the terms of this Agreement, the prevailing party shall be entitled to recover
all reasonable attorneys’ fees and litigation costs.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
AGREED AND ACCEPTED

          WRIGHT MEDICAL TECHNOLOGY, INC.   DAVID D. STEVENS
 
       
By:     /s/ Edward A. Steiger


  /s/ David D. Stevens

 
Title: Senior Vice President, Human Resources

   
 
 

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 13
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

EXHIBIT A
MUTUAL RELEASE AGREEMENT
     This Mutual Release Agreement (this “Agreement”), is made and entered into
this __ day of_________,_______ , , by and between Wright Medical Technology,
Inc. (the “Company”), a corporation organized and existing under the laws of the
State of Delaware with its principal place of business at 5677 Airline Road,
Arlington, Tennessee 38002, and David D. Stevens (the “Executive”).
     The Executive, on behalf of the Executive and the Executive’s heirs,
executors, administrators, successors and assigns, whether herein named or
referred to or not, does hereby release, discharge, and acquit and by these
presents does hereby release, acquit, and forever discharge Company, its
successors and assigns, its agents, servants, and employees, its divisions,
subdivisions, and affiliates (collectively, the “Company”), of and from any and
all past, present, and future claims, counterclaims, demands, actions, causes of
action, liabilities, damages, costs, loss of services, expenses, compensation,
third-party actions, suits at law or in equity, of every nature and description,
whether known or unknown, suspected or unsuspected, foreseen, or unforeseen,
real or imaginary, actual or potential, and whether arising at law or in equity,
under the common law, state or federal law, or any other law, or otherwise,
including, but not limited to, any claims that have been or might have been
asserted as a result of the establishment or termination of the
employer-employee relationship, hereinafter collectively referred to as claims.
It is the intention of the parties hereto to effect a full and final general
release of all such claims. It is expressly understood and agreed that this
release and agreement is intended to cover, and does cover, not only all now
known injuries, losses, and damages, but any future injuries, losses, and
damages not now known or anticipated, but which may later develop or be
discovered, including all the effects and consequences thereof.
     Executive does hereby declare that the Executive does understand, covenant,
and agree that the Executive will not make any claims or demands, or file any
legal proceedings against Company or join Company as a party to any claim,
demand, or legal proceedings nor shall Executive proceed against any other
party, person, firm, or corporation on the claims described above except as is
necessary in order to enforce the terms and conditions of this Release and the
Severance Pay Agreement.
THE FILING OF ANY CLAIM, DEMAND, OR ANY AND ALL OTHER LEGAL PROCEEDINGS, BY THE
EXECUTIVE, AGAINST COMPANY, SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS
OF THIS AGREEMENT. SUCH BREACH SHALL, IMMEDIATELY, TERMINATE COMPANY’S DUTY TO
PAY ANY FURTHER SUMS TO EXECUTIVE AND SHALL ALSO BIND EXECUTIVE TO REPAY ANY AND
ALL SUMS PAID TO EXECUTIVE PURSUANT TO THE TERMS OF THIS AGREEMENT.
ADDITIONALLY, EXECUTIVE SHALL INDEMNIFY AND HOLD HARMLESS COMPANY FROM ANY AND
ALL JUDGMENTS, COSTS, EXPENSES, OR ATTORNEY

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 14
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

FEES WHATSOEVER ARISING ON ACCOUNT OF THE FILING OF ANY SUCH CLAIM, DEMAND, OR
OTHER LEGAL PROCEEDINGS BY THE EXECUTIVE.
     It is further understood and agreed that the acceptance of the
consideration more fully described in the Severance Pay Agreement between the
parties is in full accord and satisfaction of any obligations, claims, and/or
disputes that Executive may have with Company.
     And the parties hereby declare, understand, covenant, and agree that the
terms of the Severance Pay Agreement, and the amount stated therein, are the
sole consideration for this release and agreement and that the parties
voluntarily accept said consideration for the purpose of making a full and final
compromise, adjustment and settlement of all claims for injuries, losses, and
damages resulting, or to result, from said claims.
     Except for any claim under Sections 12, 13 or 14 of the Employment
Agreement, the Company, on behalf of itself, its agents, servants, and
employees, its divisions, subdivisions, and affiliates (collectively, the
“Company”), successors and assigns, whether herein named or referred to or not,
does hereby release, discharge, and acquit and by these presents does hereby
release, acquit, and forever discharge Executive, the Executive’s heirs,
executors, administrators, successors and assigns, of and from any and all past,
present, and future claims, counterclaims, demands, actions, causes of action,
liabilities, damages, costs, loss of services, expenses, compensation,
third-party actions, suits at law or in equity, of every nature and description,
whether known or unknown, suspected or unsuspected, foreseen, or unforeseen,
real or imaginary, actual or potential, and whether arising at law or in equity,
under the common law, state or federal law, or any other law, or otherwise,
including, but not limited to, any claims that have been or might have been
asserted as a result of the establishment or termination of the
employer-employee relationship, hereinafter collectively referred to as claims.
It is the intention of the parties hereto to effect a full and final general
release of all such claims. It is expressly understood and agreed that this
release and agreement is intended to cover, and does cover, not only all now
known injuries, losses, and damages, but any future injuries, losses, and
damages not now known or anticipated, but which may later develop or be
discovered, including all the effects and consequences thereof.
     Company does hereby declare that the Company does understand, covenant, and
agree that the Company will not make any claims or demands, or file any legal
proceedings against Executive or join Executive as a party to any claim, demand,
or legal proceedings nor shall Company proceed against any other party, person,
firm, or corporation on the claims described above except as is necessary in
order to enforce the terms and conditions of this Release and the Severance Pay
Agreement.
THE FILING OF ANY CLAIM, DEMAND, OR ANY AND ALL OTHER LEGAL PROCEEDINGS, BY THE
COMPANY, AGAINST EXECUTIVE, SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS
OF THIS AGREEMENT. SUCH BREACH SHALL, IMMEDIATELY, TERMINATE EXECUTIVE’S DUTY TO
COMPLY WITH THE NON-SOLICIATION, NON-INTERFERENCE, AND NON-COMPETITION COVENANTS
OF THE SEVERANCE PAY AGREEMENT BETWEEN THE PARTIES. ADDITIONALLY,

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 15
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

COMPANY SHALL INDEMNIFY AND HOLD HARMLESS EXECUTIVE FROM ANY AND ALL JUDGMENTS,
COSTS, EXPENSES, OR ATTORNEY FEES WHATSOEVER ARISING ON ACCOUNT OF THE FILING OF
ANY SUCH CLAIM, DEMAND, OR OTHER LEGAL PROCEEDINGS BY THE COMPANY.
     It is further understood and agreed that the acceptance of the
consideration more fully described in the Employment Agreement between the
parties is in full accord and satisfaction of any obligations, claims, and/or
disputes that Company may have with Executive.
     It is further understood and agreed that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement and that there are no other written or oral understandings,
agreements, covenants, promises, or arrangements, directly or indirectly
connected with this release, that are not incorporated herein. The terms of this
release are contractual and are not mere recitals.
     Notwithstanding the foregoing, nothing in this Release shall release either
party from obligations resulting from the Employment Agreement nor prohibit
either party from seeking the enforcement of the Employment Agreement.
     IN WITNESS WHEREOF, the parties executed this Release as of the Effective
Date.
AGREED AND ACCEPTED

          WRIGHT MEDICAL TECHNOLOGY, INC.   EXECUTIVE
 
       
By:

   

 
 
 
 
 David D. Stevens
Title:

   

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 16
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

EXHIBIT B
ADEA RELEASE AND AGREEMENT
     As a material inducement to Wright Medical Technology, Inc. (hereinafter
referred to as “Wright” or “Employer”) to enter into this ADEA Release and
Agreement (the “Release or “Agreement”) with David D. Stevens (hereinafter
referred to as “Executive”) (for Executive, Executive’s heirs, executors,
administrators and assigns), Executive hereby unconditionally releases and
forever discharges Wright and each of the Wright’s stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, divisions, subsidiaries, affiliates and all persons acting by,
through, under, or in concert with any of them from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorney’s fees and costs actually
incurred) of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, rights, under the Age Discrimination in
Employment Act of 1967, as amended from time to time, and other federal, state,
or local laws prohibiting discrimination, any claims the employee may have with
regard to Executive’s hiring, employment, or electing the re-employment program
and termination of employment claims growing out of any legal restrictions on
Wright’s right to terminate its employees (“Claim” or Claims”), which the
Executive now has, owns or holds, or claims to have owned or held, or which the
Executive at any time hereinafter may have owned or held or claimed to have
owned or held against Wright.
     To comply with the Older Workers Benefit Protection Act of 1990, as amended
from time to time, the Release and Agreement has advised Executive of the legal
requirements of this Act and fully incorporates the legal requirements by
reference into this Agreement as follows:

  a.   This Agreement is written in layman’s terms, and the Executive
understands and comprehends its terms;     b.   Executive has been advised of
Executive’s rights to consult an attorney to review the Agreement;     c.  
Executive does not waive any rights or claims that may arise after the date the
Release is executed;     d.   Executive is receiving consideration beyond
anything of value to which he already is entitled;     e.   Executive has been
given a reasonable period of time to consider this Agreement (45 days).

 



--------------------------------------------------------------------------------



 



     
Wright Medical Technology, Inc.
Employment Agreement — David Stevens
Page 17
  (WRIGHT LOGO) [g27132g2708801.gif]
CONFIDENTIAL
DO NOT COPY

As consideration for this Release, Wright agrees to provide the items listed in
the Employment Agreement dated     . The Executive enters into this Release with
full knowledge of its contents and enters into this Agreement voluntarily.
AGREED AND ACCEPTED

              EXECUTIVE:   WRIGHT MEDICAL TECHNOLOGY, INC.
 
           
I acknowledge that I fully understand and agree that this Agreement may be
pleaded by Wright Medical Technology, Inc. as a complete defense to any claim
which hereafter may be asserted by me or a claim against Wright Medical
Technology, Inc. for or on account of any matter or thing whatsoever arising out
of the employment relationship or my termination from active employment.
           
 
             
 
David D. Stevens
  By:

   
 
  Title:

   

NOTE: EXECUTIVE IS HEREBY ADVISED OF HIS OR HER RIGHT TO RESCIND AND NULLIFY
THIS AGREEMENT, WHICH RIGHT MUST BE EXERCISED, IF AT ALL, WITHIN SEVEN (7) DAYS
OF THE DATE OF EXECUTIVE’S SIGNATURE. EXECUTIVE MUST REVOKE RELEASE BY LETTER TO
WRIGHT MEDICAL TECHNOLOGY, INC., ATTENTION: GENERAL COUNSEL, 5677 AIRLINE ROAD,
ARLINGTON, TN 38002, WITHIN SEVEN (7) DAYS. NO CONSIDERATION SHALL BE CONVEYED
UNTIL SUCH TIME PERIOD HAS EXPIRED.

 